Cole, J.
1. Pleading: defective verification: waiver. The plaintiff brought his suit in equity, and obtained an injunction. The petition was sworn to in due form, but the certificate of the officer before whom . . n , ¶ it was verified, had no revenue stamp affixed thereto. The defendant filed his answer and moved, on the merits, upon petition and answer, for a dissolution of the injunction, which motion was overruled. Afterwards the defendant again moved to dissolve the injunction, on the ground that the petition was not sworn to, for that there was no revenue stamp affixed to the certificate of verification. Pending this motion, the plaintiff asked and obtained leave to make a new affidavit to the *143petition, and to affix the proper stamp thereto, and the motion was then overruled. The defendant excepted and appeals.
2. - amendment. There was no error in the action of the court. The defective verification was waived by answering the petition without objection to it. (Rev., § 2916). Besides, it was clearly competent for the court to allow a new affidavit to be made, with certificate thereof properly stamped. Rev., §§ 2975, 2977; Laimbeer v. Allen, 2 Sandf. (N. Y.), 648; Quin v. Tilton, 2 Duer, 648; Webb v. Clark, 2 Sandf., 647; Fitch v. Bigelow, 5 How Pr., 287.
Affirmed.